DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Published Application US 2021/0251428 Paragraph 0023 and 0024 include errata such as “label drawings” and “add to drawings” which appear to be instructions on amending the Specification and are not part of the written disclosure relating to the invention.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because of the following issues.
The figures do not include the following reference sign mentioned in the description: a groove 115 is recited in Paragraph 0021 of US 2021/0251428 but is not shown in the drawings.  
Paragraph 0024 identifies a seal retainer with both reference numbers 124 and 125. Reference number 125 is not shown in the drawings.
Figure 2 has two elements identified as the support wall ‘136’ as shown below. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove of Claim 3 must be shown or the feature canceled from the claim.  No new matter should be entered.

    PNG
    media_image1.png
    800
    996
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 16,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellstrom (US 8827978).
Regarding Claim 1, Ellstrom discloses an apparatus comprising an adhesive package couple (203) a rigid port support couple (202) and a rigid injection port (210) including a package base interface/anchor (212) and a seal retainer (211) disposed above the package base interface; and a self-sealing needle port (205) disposed in the injection port (Col. 6 Line 40-Col. 7 Line 26).
Regarding Claim 2, Ellstrom discloses a ridge extending from a bottom of the package base interface. 
Regarding Claim 3, Ellstrom discloses a groove disposed on a top surface of the port support couple. 
Regarding Claim 4, Ellstrom discloses the ridge fits inside of the groove. 

    PNG
    media_image2.png
    727
    996
    media_image2.png
    Greyscale

Regarding Claim 8, Ellstrom discloses the self-sealing needle port includes a support wall and a deformable plug positioned within the support wall.
Regarding Claim 9, Ellstrom discloses the self-sealing needle port further includes a base gasket. 
Regarding Claim 10, Ellstrom discloses the base gasket has a diameter greater than a diameter of the self-sealing needle port. 

    PNG
    media_image3.png
    545
    996
    media_image3.png
    Greyscale

Regarding Claim 16, Ellstrom discloses the port support couple connects to the injection port.
Regarding Claim 17, Ellstrom discloses the port support couple connects to the package base interface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ellstrom (US 8827978).
Regarding Claim 11, Ellstrom does not disclose the self-sealing needle port is disposed between the package base interface and the port support couple. However, a person having ordinary skill in the art would recognize and find obvious that the location of the self-sealing needle port may be varied as an obvious rearrangement of parts that would have no effect on the functioning of the injection port so long as an injection needle passes through the self-sealing needle port.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ellstrom (US 8827978) as applied to claim 4 above, and further in view of Houwaert (US 2003/0233083).
Regarding Claim 5, Ellstrom discloses the limitations of Claim 4 as discussed above. Ellstrom does not disclose a port cover for the injection port, wherein the injection port has an open and a closed state. Houwaert discloses a similar injection port for a film bag comprising a cover (9, 11) over a septum (4) and a support ring (4). Ellstrom and Houwaert are analogous inventions in the art of pierceable septum inlet ports. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the injection port of Ellstrom with the cover having an open and closed state disclosed in Houwaert in order to protect the pierceable septum from the surrounding environment or accidental damage (Paragraphs 0067-0068). 
Regarding Claims 6 and 7, while Houwaert discloses a pull ring cover and not a threaded cap, the substitution of a threaded cap for a pull ring frangible closure represents an obvious substitution of one known closure for another. One of ordinary skill in the art would recognize and find obvious that a threaded cap may be substituted for a frangible pull ring closure in order to obtain predictable results in obtaining a reusable closure. 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellstrom (US 8827978) as applied to claim 1 above, and further in view of Gustafsson (US 5611792).
Regarding Claim 12, Ellstrom discloses the limitations of claim 1 as discussed above. Ellstrom also discloses an adhesive surface (203, 203a) but does not disclose a masking layer on the adhesive surface. 
Gustafsson discloses a self-sealing device that enables aseptic injection and withdrawal of fluids into a container comprising an adhesive base (9) and at least one removable masking layer (10) removably affixed to the adhesive layer. Ellstrom and Gustafsson are analogous inventions in the art of adhesive injection ports. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive surface of Ellstrom with the masking layer of Gustafsson in order to protect the adhesive surface prior to use (Col. 3 Lines 54-65). 
Regarding Claim 13, while Gustafsson does not disclose a second adhesive surface configured to attach to the port support couple and another masking layer on the second adhesive surface, a person having ordinary skill in the art would recognize and find obvious that the adhesive base (9) of Gustafsson may be provided as a separate layer with a masking layer on each side to protect the adhesive surfaces. 
Regarding Claim 14, Ellstrom discloses the self-sealing needle port extends through the package base interface.
Regarding Claim 15, Gustafsson discloses the package couple is substantially planar and flexible.
Allowable Subject Matter
Claims 18 and 19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, please note the removable port attachment means of Kusz (US 2012/0284991). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736